[Cite as State v. Lung, 2015-Ohio-3833.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLERMONT COUNTY




STATE OF OHIO,                                    :
                                                        CASE NO. CA2014-12-081
        Plaintiff-Appellee,                       :
                                                               OPINION
                                                  :             9/21/2015
   - vs -
                                                  :

TRAVIS R. LUNG,                                   :

        Defendant-Appellant.                      :



    CRIMINAL APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                         Case No. 2013 CR 0341



D. Vincent Faris, Clermont County Prosecuting Attorney, Nicholas Horton, 76 South
Riverside Drive, 2nd Floor, Batavia, Ohio 45103, for plaintiff-appellee

Scott Blauvelt, 246 High Street, Hamilton, Ohio 45011, for defendant-appellant



        S. POWELL, J.

        {¶ 1} Defendant-appellant, Travis R. Lung, appeals from his conviction in the

Clermont County Court of Common Pleas after he entered a guilty plea to two counts of rape

involving a four-year-old girl. For the reasons outlined below, we affirm in part, reverse in

part and remand this matter to the trial court for the limited purpose of issuing a nunc pro

tunc sentencing entry.

        {¶ 2} On May 30, 2013, the Clermont County Grand Jury returned an indictment
                                                                    Clermont CA2014-12-081

charging Lung with one count of rape in violation of R.C. 2907.02(A)(1)(b), a first-degree

felony with a maximum sentence of life in prison without parole, as well as one count of rape

in violation of R.C. 2907.02(A)(2), also a first-degree felony, but with a maximum sentence of

only 11 years in prison. According to the bill of particulars, the charges stemmed from

allegations Lung had inserted a "component of a toy" into the four-year-old victim's vagina

between December 25, 2012 and May 13, 2013. Lung is then alleged to have instructed the

victim to remain very still and to have informed her that "he would 'whoop' her if she told

anyone."

       {¶ 3} On September 30, 2013, after entering into a plea agreement, Lung pled guilty

to two counts of rape in violation of R.C. 2907.02(A)(2), with an agreed potential maximum

sentence of 15 years in prison. As part of this agreement, Lung agreed not to challenge the

two rape offenses as allied offenses of similar import. Specifically, as the state noted at the

sentencing hearing:

              [THE STATE]: * * * [A]s part of the plea agreement that's my
              understanding that the Defense has adopted this position as
              well, that they are not contesting that these are allied offenses.
              These are two separate instances and there's no allegation that
              they would be allied.

              THE COURT: Okay. And part of that probably quid pro quo was
              is that – that – that the State has taken the life spec off Count 1.

              [THE STATE]: And agreed to recommend a cap of 15.

              THE COURT: All right. Very good.

              [DEFENSE COUNSEL]: So that was –

              THE COURT: That's fine.

              [DEFENSE COUNSEL]: -- that was the agreement, that was the
              arrangement, and that was discussed with –

              THE COURT: All right.

              [DEFENSE COUNSEL]: -- the Defendant.

                                              -2-
                                                                   Clermont CA2014-12-081


It is undisputed that Lung had previously accepted the state's recitation of the facts that the

two rape charges were the result of Lung's actions "on two separate occasions" on two

different days.

       {¶ 4} After making the necessary statutory findings in order to impose consecutive

sentences as required by R.C. 2929.14(C)(4), the trial court then sentenced Lung to serve a

total aggregate sentence of 14 years in prison consisting of two consecutive seven-year

prison terms. The trial court, however, did not incorporate its findings into its sentencing

entry. Rather, the trial court merely stated that it "considered the factors contained in Ohio

Revised Code 2929.14(C)(4)."        Lung now appeals from his conviction, raising two

assignments of error for review.

       {¶ 5} Assignment of Error No. 1:

       {¶ 6} THE TRIAL COURT ERRED IN IMPOSING MULTIPLE SENTENCES FOR A

SINGLE OFFENSE.

       {¶ 7} In his first assignment of error, Lung argues the trial court erred by failing to

merge his two rape offenses as they were allied offenses of similar import. In support of this

claim, Lung argues this case represents a "classic example of 'multiplicity'" that violates the

protections against double jeopardy. We disagree.

       {¶ 8} The Double Jeopardy Clause of the Fifth Amendment to the United States

Constitution affords protections against the imposition of multiple criminal punishments for

the same offense. State v. Raber, 134 Ohio St. 3d 350, 2012-Ohio-5636, ¶ 24. Absent a

more specific legislative statement, Ohio's allied offenses statute, R.C. 2941.25, "'is the

primary indication of the General Assembly's intent to prohibit or allow multiple punishments

for two or more offenses resulting from the same conduct.'" State v. Rogers, Slip Opinion

No. 2015-Ohio-2459, ¶ 17, quoting State v. Washington, 137 Ohio St. 3d 427, 2013-Ohio-


                                              -3-
                                                                   Clermont CA2014-12-081

4982, ¶ 11; State v. Painter, 12th Dist. Clermont No. CA2014-03-022, 2014-Ohio-5011, ¶ 17.

       {¶ 9} Pursuant to R.C. 2941.25, the imposition of multiple punishments for the same

criminal conduct is prohibited. State v. Brown, 186 Ohio App. 3d 437, 2010-Ohio-324, ¶ 7

(12th Dist.). Specifically, R.C. 2941.25 states:

              (A) Where the same conduct by defendant can be construed to
              constitute two or more allied offenses of similar import, the
              indictment or information may contain counts for all such
              offenses, but the defendant may be convicted of only one.

              (B) Where the defendant's conduct constitutes two or more
              offenses of dissimilar import, or where his conduct results in two
              or more offenses of the same or similar kind committed
              separately or with a separate animus as to each, the indictment
              or information may contain counts for all such offenses, and the
              defendant may be convicted of all of them.

       {¶ 10} Although previously applying the two-part test as outlined in State v. Johnson,

128 Ohio St. 3d 153, 2010-Ohio-6314, the Ohio Supreme Court has since clarified the test for

allied offenses of similar import in State v. Ruff, 143 Ohio St. 3d 114, 2015-Ohio-995. Under

the Ruff test, in determining whether offenses are allied offenses of similar import within the

meaning of R.C. 2941.25, "courts must evaluate three separate factors – the conduct, the

animus, and the import." Ruff at paragraph one of the syllabus. In conducting this analysis,

if any of the following is true, the offenses cannot merge and the defendant may be convicted

and sentenced for multiple offenses: (1) the offenses are dissimilar in import or significance,

in other words, each offense caused separate, identifiable harm; (2) the offenses were

committed separately; and; (3) the offenses were committed with separate animus or

motivation. State v. Coffman, 12th Dist. Butler No. CA2015-01-014, 2015-Ohio-2990, ¶ 23.

The term "animus" means "'purpose' or 'more properly, immediate motive.'" State v. Lewis,

12th Dist. Clinton No. CA2008-10-045, 2012-Ohio-885, ¶ 13, quoting State v. Logan, 60 Ohio

St.2d 126, 131 (1979).

       {¶ 11} Here, the record firmly establishes that Lung pled guilty to two counts of rape
                                              -4-
                                                                    Clermont CA2014-12-081

with an understanding that the offenses occurred "on two separate occasions" on two

different days.   "A defendant who has entered a guilty plea without asserting actual

innocence is presumed to understand that he has completely admitted his guilt." State v.

Griggs, 103 Ohio St. 3d 85, 2004-Ohio-4415, syllabus. In turn, by entering a guilty plea, Lung

not only stated that he committed the acts described in the indictment, but he also admitted

guilt of the two substantive crimes. Therefore, because Lung pled guilty to two counts of

rape that occurred on two separate occasions on two different days, the offenses simply

cannot be considered allied offenses of similar import. See, e.g., State v. Stefanopoulos,

12th Dist. Butler No. CA2011-10-187, 2012-Ohio-4220, ¶ 51 (finding indecent exposure and

disorderly conduct offenses were not allied offenses of similar import where the two offenses

occurred on two different days); State v. Walker, 8th Dist. Cuyahoga No. 95974, 2011-Ohio-

4239, ¶ 56 (finding gross sexual imposition and rape offenses were not allied offenses of

similar import where the two offenses occurred on two different days).

       {¶ 12} Moreover, contrary to Lung's claim otherwise, "[i]It is possible for an accused to

expressly waive the protection afforded by R.C. 2941.25, such as by 'stipulating in the plea

agreement that the offenses were committed with separate animus.'" Rogers, Slip Opinion

No. 2015-Ohio-2459 at ¶ 20, quoting State v. Underwood, 124 Ohio St. 3d 365, 2010-Ohio-1,

¶ 29; see also State v. Estes, 12th Dist. Preble No. CA2013-04-001, 2014-Ohio-767, ¶ 11.

That is exactly what Lung did here. Again, as the state specifically noted at the sentencing

hearing, "as part of the plea agreement that's my understanding that the Defense has

adopted this position as well, that they are not contesting that these are allied offenses.

These are two separate instances and there's no allegation that they would be allied." Lung,

through his trial counsel, acknowledged the state had accurately described the parties' plea

agreement in this regard. Therefore, because the parties' plea agreement was not silent as

to the issue of allied offenses, we find this issue is waived. See, e.g., State v. Carman, 8th
                                              -5-
                                                                   Clermont CA2014-12-081

Dist. Cuyahoga No. 99463, 2013-Ohio-4910, ¶ 17 (finding accused expressly waived allied

offense challenge where the record "clearly shows that defense counsel agreed that the

offenses were not allied"). Accordingly, Lung's first assignment of error lacks merit and is

overruled.

       {¶ 13} Assignment of Error No. 2:

       {¶ 14} THE IMPOSITION OF CONSECUTIVE SENTENCES WAS CONTRARY TO

LAW.

       {¶ 15} In his second assignment of error, Lung argues the trial court erred by imposing

consecutive sentences. We disagree, but nevertheless reverse in part and remand this

matter to the trial court for the limited purpose of issuing a nunc pro tunc sentencing entry.

       {¶ 16} Pursuant to R.C. 2929.14(C)(4), a trial court must engage in a three-step

analysis and make certain findings before imposing consecutive sentences. State v. Blair,

12th Dist. Butler No. CA2014-01-023, 2015-Ohio-818, ¶ 52. First, the trial court must find a

consecutive sentence is necessary to protect the public from future crime or to punish the

offender. State v. Dillon, 12th Dist. Madison No. CA2012-06-012, 2013-Ohio-335, ¶ 9.

Second, the trial court must find that consecutive sentences are not disproportionate to the

seriousness of the offender's conduct and to the danger the offender poses to the public.

State v. Heard, 12th Dist. Butler Nos. CA2014-02-024, CA2014-02-025, and CA2014-05-118,

2014-Ohio-5394, ¶ 10.      Third, the trial court must find that at least one of the three

circumstances listed in R.C. 2929.14(C)(4)(a)-(c) applies; namely:

              (a) The offender committed one or more of the multiple offenses
              while the offender was awaiting trial or sentencing, was under a
              sanction imposed pursuant to section 2929.16, 2929.17, or
              2929.18 of the Revised Code, or was under post-release control
              for a prior offense.

              (b) At least two of the multiple offenses were committed as part
              of one or more courses of conduct, and the harm caused by two
              or more of the multiple offenses so committed was so great or
                                             -6-
                                                                    Clermont CA2014-12-081

              unusual that no single prison term for any of the offenses
              committed as part of any of the courses of conduct adequately
              reflects the seriousness of the offender's conduct.

              (c) The offender's history of criminal conduct demonstrates that
              consecutive sentences are necessary to protect the public from
              future crime by the offender.

       {¶ 17} "A trial court satisfies the statutory requirement of making the required findings

when the record reflects that the court engaged in the required analysis and selected the

appropriate statutory criteria." State v. Setty, 12th Dist. Clermont Nos. CA2013-06-049 and

CA2013-06-050, 2014-Ohio-2340, ¶ 113. When imposing consecutive sentences, a trial

court is not required to provide a word-for-word recitation of the language of the statute or

articulate reasons supporting its findings. State v. Bonnell, 140 Ohio St. 3d 209, 2014-Ohio-

3177, ¶ 27, 29. "Nevertheless, the record must reflect that the trial court engaged in the

required sentencing analysis and made the requisite findings." State v. Moore, 12th Dist.

Clermont No. CA2014-02-016, 2014-Ohio-5191, ¶ 12. The court's findings must then be

incorporated into its sentencing entry. Id., citing Bonnell at ¶ 37. Therefore, "as long as the

reviewing court can discern that the trial court engaged in the correct analysis and can

determine that the record contains evidence to support the findings, consecutive sentences

should be upheld." Bonnell at ¶ 29.

       {¶ 18} Lung does not dispute that the trial court made all the necessary findings

required by R.C. 2929.14(C)(4) before imposing consecutive sentences at the sentencing

hearing. Rather, Lung argues the trial court erred by imposing consecutive sentences

because the record does not support the trial court's finding he committed "multiple offenses"

of rape. However, as noted above, the record clearly indicates Lung's conviction stems from

his guilty plea to two rape offenses that were committed separately on two different days.

This was later confirmed as part of the parties' plea agreement. Therefore, Lung's first

argument lacks merit.
                                              -7-
                                                                        Clermont CA2014-12-081

       {¶ 19} Lung also argues the trial erred by imposing consecutive sentences because

the trial court failed to incorporate its statutory findings into its judgment of conviction entry.

We agree. See, e.g., State v. C.G., 10th Dist. Franklin No. 14AP-1005, 2015-Ohio-3254, ¶

51 (finding trial court's sentencing entry was insufficient to incorporate the trial court's findings

regarding consecutive sentences where the entry merely stated "the court has weighed the

factors as set forth in * * * R.C. 2929.14"). However, as noted by the Ohio Supreme Court,

"[a] trial court's inadvertent failure to incorporate the statutory findings in the sentencing entry

after properly making those findings at the sentencing hearing does not render the sentence

contrary to law." Bonnell, 2014-Ohio-3177 at ¶ 30. Instead, "such a clerical mistake may be

corrected by the court through a nunc pro tunc entry to reflect what actually occurred in open

court." Id.

       {¶ 20} To that end, although we find no error in the trial court's decision to impose

consecutive sentences in this matter, we sustain Lung's second assignment of error as it

relates to the trial court's failure to incorporate its consecutive sentence findings it made at

the sentencing hearing into its sentencing entry. Therefore, pursuant to the Ohio Supreme

Court's edict, we remand this matter to the trial court for the limited purpose of issuing a nunc

pro tunc sentencing entry to reflect the trial court's statutory findings under R.C.

2929.14(C)(4). "Such an administrative correction does not necessitate a new sentencing

hearing." State v. Montgomery, 10th Dist. Franklin No. 14AP-1057, 2015-Ohio-3255, ¶ 22.

The trial court's decision to impose consecutive sentences in all other respects is affirmed.

       {¶ 21} Judgment affirmed in part, reversed in part and remanded to the trial court for

the limited purpose of issuing a nunc pro tunc sentencing entry.


       M. POWELL, P.J., and RINGLAND, J., concur.




                                                -8-